              Case 2:18-cr-00194-KJM Document 81 Filed 12/07/20 Page 1 of 7


 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     ALEJANDRO AYALA ACOSTA
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                        Case No.: 2:18-cr-194 KJM
12
                   Plaintiff,
13
     vs.                                              STIPULATION REGARDING USE OF
14                                                    VIDEOCONFERENCING DURING PLEA
     ALEJANDRO AYALA-ACOSTA,                          HEARING; [PROPOSED] FINDINGS AND
15                                                    ORDER
16                 Defendant.
                                                      Date:      December 7, 2020
17                                                    Time:      9:00 a.m.
                                                      Court:     Hon. Kimberly J. Mueller
18

19

20

21

22          Defendant Alejandro Ayala Acosta (“Ayala”) is charged by Indictment with Conspiracy
23
     to Manufacture Marijuana (21 U.S.C. §§ 841(a)(1) and 846), Manufacture of Marijuana (21
24
     U.S.C. § 841(a)(1)), Possession of a Firearm During a Drug Trafficking Offense (18 U.S.C. §
25
     924(c)(1)(A)(i)), and Depredation of United States Property (18 U.S.C. § 1361). On December
26

27   7, 2020, Defendant Ayala intends to plead guilty under the terms of a Plea Agreement.

28   ORDER RE USE OF VIDEOCONFERENCING
     DURING CHANGE OF PLEA HEARING
               Case 2:18-cr-00194-KJM Document 81 Filed 12/07/20 Page 2 of 7


 1          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic
 2
     Security Act (“CARES Act”). The CARES Act empowered the Judicial Conference of the
 3
     United States and Chief District Judges to authorize plea and sentencing hearings by video or
 4
     telephone conference 1) when such hearings “cannot be conducted in person without seriously
 5

 6   jeopardizing public health and safety;” and 2) “the district judge in a particular case finds for

 7   specific reasons that the plea or sentencing in that case cannot be further delayed without serious
 8
     harm to the interests of justice.” Id., Pub.L. 116-23 § 15002(b)(2).
 9
            On March 29, 2020, the Judicial Conference of the United States made the findings
10
     required by the CARES Act, concluding that “emergency conditions due to the national
11

12   emergency declared by the President under the National Emergencies Act (50 U.S.C. § 1601, et

13   seq.) with respect to the Coronavirus Disease 2019 (COVID-19) have materially affected and
14
     will materially affect the functioning of the federal courts generally:
15
            On March 30, 2020, this Court, in its capacity as Chief Judge of the District, per General
16
     Order 614, also made the findings required by the CARES Act: “[F]elony pleas under Rule 11
17

18   of the Federal Rules of Criminal Procedure and felony sentencings under Rule 32 of the Federal

19   Rules of Criminal Procedure cannot be conducted in person without seriously jeopardizing
20
     public health and safety.” On June 29, 2020, General order 620 renewed this finding. General
21
     Order 624, issued September 30, 2020, extended the finding for an additional 90-days –
22
     essentially amounting to the remainder of the 2020 calendar year. Accordingly, the findings of
23

24   the Judicial Conference and General Orders 614, 620, and 624 establish that plea and sentencing

25   hearings cannot safely take place in person.
26
            In order to authorize plea hearings by remote means, however, the CARES Act, as
27
     implemented by General Orders 614, 620, and 624 – also required district courts in individual
28   ORDER RE USE OF VIDEOCONFERENCING
     DURING CHANGE OF PLEA HEARING
               Case 2:18-cr-00194-KJM Document 81 Filed 12/07/20 Page 3 of 7


 1   cases to “find, for specific reasons, that felony pleas or sentencings in those cases cannot be
 2
     further delayed without serious harm to the interests of justice.” General Orders 614, 620, and
 3
     624 further require that the defendant consent to remote proceedings. Finally, the remote
 4
     proceeding must be conducted by videoconference unless “videoconferencing is not reasonably
 5

 6   available.” In such cases, district courts may conduct hearings by teleconference.

 7           The parties hereby stipulate and agree that each of the requirements of the CARES Act
 8
     and General Orders 614, 620, and 624 have been satisfied in this case. They request the Court
 9
     enter an order making the specific findings required by the CARES Act and General Orders 614,
10
     620, and 624. Specifically, for the reasons set forth below, the parties agree that:
11

12      1.   The change of plea hearing in this case cannot be further delayed without serious harm to

13           the interest of justice, given the public health restrictions on physical contact and court
14
             closures existing in the Eastern District of California, and the need for this case to
15
             proceed in a timely manner, given Defendant Ayala’s desire to resolve his case, and the
16
             public’s interest in the same, especially in light of the length of time since indictment in
17

18           2018 and Defendant’s pre-trial detention;

19      2. Defendant waives his physical presence at the hearing and consents to remote hearing by
20
             videoconference and counsel joins in that waiver.
21
                                               STIPULATION
22
             Plaintiff United States of America and Defendant Ayala, by and through their respective
23

24   counsel of record, hereby stipulate as follows:

25      1. California Governor Gavin Newsom declared a Proclamation of a State of Emergency to
26
             exist in California on March 4, 2020.
27
        2. On March 13, 2020, President Donald J. Trump issued a proclamation declaring a
28   ORDER RE USE OF VIDEOCONFERENCING
     DURING CHANGE OF PLEA HEARING
               Case 2:18-cr-00194-KJM Document 81 Filed 12/07/20 Page 4 of 7


 1           National Emergency in response to the COVID-19 pandemic.
 2
        3. The Centers for Disease Control and Prevention (CDC) and other public health
 3
             authorities, in their continuing guidance for slowing the spread of COVID-19, have
 4
             suggested that the public avoid social gatherings in groups of more than 10 people and
 5

 6           practice social distancing (within about six feet) between individuals.

 7      4. These social distancing guidelines – which are essential to combatting the virus – are
 8
             generally not compatible with holding in-person court hearings.
 9
        5. On March 17, 2020, this Court issued General Order 611, noting the emergency
10
             declarations of the President and Governor of California, the CDC guidance, and
11

12           indicating that public health authorities within the Eastern District had taken measures to

13           limit the size of gatherings and to practice social distancing. The Order suspended all
14
             jury trials in the Eastern District of California scheduled to commence before May 1,
15
             2020.
16
        6. On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses
17

18           in the Eastern District of California to the public. It further assigned district court judges

19           to continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial
20
             Act. General Order 612 incorporated General Order 611’s findings regarding the health
21
             dangers posed by the pandemic.
22
        7.   On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial
23

24           emergency in this District pursuant to 18 U.S.C. § 2174(d), based on the District’s

25           “critically low resources across its heavy caseload.” The report accompanying the
26
             Judicial Council’s declaration analyzed the public safety dangers associated with the
27
             COVID-19 pandemic and examined how the District’s caseload (the District currently
28   ORDER RE USE OF VIDEOCONFERENCING
     DURING CHANGE OF PLEA HEARING
              Case 2:18-cr-00194-KJM Document 81 Filed 12/07/20 Page 5 of 7


 1         ranks first in the Ninth Circuit and eighth nationally in weighted findings) and its
 2
           shortage of judicial resources (the District is currently authorized only six district judges;
 3
           two of those positions are currently vacant and one is without a nomination). The report
 4
           further explained that a backlog of cases exists that “can only start to be alleviated” when
 5

 6         the CDC lifts its guidance regarding gatherings of individuals.

 7      8. On April 17, 2020, General Order 617 issued, continuing court closures through June 1,
 8
           2020 and authorizing further continuances of hearings and exclusions under the Speedy
 9
           Trial Act. General Order 618, issued on May 13, 2020, extended the court closures and
10
           authority for continuing hearings and excluding time under the Speedy Trial Act until
11

12         further notice.

13      9. Given these facts, it is essential that Judges in this District resolve as many matters as
14
           possible via videoconference and teleconference during the COVID-19 pandemic. By
15
           holding these hearings now, this District will be in a better position to work through the
16
           backlog of criminal and civil matters once in-person hearings resume.
17

18      10. The change of plea hearing in this case accordingly cannot be further delayed without

19         serious harm to the interests of justice, given Defendant Ayala’s desire to change his plea
20
           and resolve his case, and the public’s interest in the same, especially in light of the length
21
           of time since indictment in 2018 and Defendant Ayala’s pre-trial detention. If the Court
22
           were to delay this hearing until it can be held in-person, it would only add to the
23

24         enormous backlog of criminal and civil matters facing this Court, and every Judge in this

25         District, when normal operations resume.
26
        11. Under CARES Act § 15002(b), Defendant Ayala consents to proceed with his change of
27
           plea hearing by video-teleconference. Defense counsel joins in this consent.
28   ORDER RE USE OF VIDEOCONFERENCING
     DURING CHANGE OF PLEA HEARING
             Case 2:18-cr-00194-KJM Document 81 Filed 12/07/20 Page 6 of 7


 1         Assistant U.S. Attorney James Conolly has reviewed this stipulation and authorized (via
 2
           email) Todd D. Leras to sign it on his behalf.
 3
           IT IS SO STIPULATED.
 4
     DATED: December 2, 2020                            McGREGOR W. SCOTT
 5
                                                        United States Attorney
 6
                                                        By    /s/ Todd D. Leras for
 7                                                            JAMES R. CONOLLY
                                                              Assistant United States Attorney
 8

 9   DATED: December 2, 2020
                                                        By    /s/ Todd D. Leras
10                                                            TODD D. LERAS
                                                              Attorney for Defendant
11
                                                              ALEJANDRO AYALA ACOSTA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER RE USE OF VIDEOCONFERENCING
     DURING CHANGE OF PLEA HEARING
              Case 2:18-cr-00194-KJM Document 81 Filed 12/07/20 Page 7 of 7


 1                                     FINDINGS AND ORDER
 2
           1. The Court adopts the findings and stipulations above.
 3
           2. Further, the Court specifically finds that:
 4
               a) The change of plea hearing in this case cannot be further delayed without serious
 5

 6                harm to the interests of justice.

 7             b) The defendant has waived his physical presence at the hearing and consents to
 8
                  remote hearing by videoconference; and
 9
           3. Therefore, based on the findings above, and under the Court’s authority under §
10
               15002(b) of the CARES Act and General Orders 614, 620, and 624 the plea hearing
11

12             in this case will be conducted by videoconference.

13         IT IS SO ORDERED.
14
     DATED:    December 4, 2020.
15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER RE USE OF VIDEOCONFERENCING
     DURING CHANGE OF PLEA HEARING
